     Case 3:21-cv-01874-X-BN Document 1 Filed 08/11/21                Page 1 of 3 PageID 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS

STEPHEN NOVIELLO                                 §
Plaintiff,                                       §
                                                 §
                                                 §
                                                 §
V.                                               §          CIVIL ACTION NO. 3:21-cv-1874
                                                 §
UNITED DEBT SETTLEMENT D/B/A                     §
UNITED SETTLEMENT, GABRIEL                       §
GORLIK, AND MARCEL BLUVSTEIN                     §
Defendant                                        §

     DEFENDANTS UNITED DEBT SETTLEMENT D/B/A UNITED SETTLEMENT,
      GABRIEL GORLIK, AND MARCEL BLUVSTEIN’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to 28 U.S.C. §1331, 1441, and 1446 Defendants, United Debt Settlement d/b/a

United Settlement, Gabriel Gorlik, and Marcel Bluvstein, by their undersigned attorney, file this

Notice of Removal, respectfully showing:

        1. On June 10, 2021, Cause No. JS21-00415 was commenced against Defendants in the

           Justice of the Peace Court, Precinct 3, Place 1 of Dallas County, Texas, and is now

           pending therein.

        2. Defendants learned of the existence of the lawsuit on July 13, 2021. To date, service

           has not been completed upon Defendants.

        3. As of the date of this filing, the only pleadings that have been filed in the State Court

           action include: (a) Plaintiff's Original Petition and (b) Defendants’ Original Answer.

           Copies of all process and pleadings served upon Defendants in the above-entitled

           action are attached hereto as Exhibits A and B are filed herewith.

        4. Pursuant to 28 U.S.C.§1331, “the district courts shall have original jurisdiction of all
   Case 3:21-cv-01874-X-BN Document 1 Filed 08/11/21                     Page 2 of 3 PageID 2



           civil actions arising under the Constitution, laws, or treatises of the United States.”

       5. This civil action seeks relief under 47 U.S.C. § 227 et seq., commonly known as the

           Telephone Consumer Protection Act. Plaintiff specifically alleges that Defendants are

           in violation of §227(b) and §22(c) of the TCPA, thereby unequivocally asserting a

           federal question.

       6. Because Plaintiff’s claims invoke a federal question, this Court has original

           jurisdiction of the above-entitled action pursuant to 28 U.S.C. §1331. The action must

           therefore be removed to this Court pursuant to 28 U.S.C. §1441(b).

       7. All Defendants to this action join in this Notice of Removal. In doing so, each

           Defendant reserves all rights to assert independent interests as to any issue or matter,

           including defenses and objections as to venue, personal jurisdiction, and service. The

           filing of this Notice of Removal is subject to, and without waiver of, any such

           defenses and objections.

       8. This notice is filed with this Court within 30 days after service on Defendants of

           Plaintiff's Original Petition in the above-entitled action.

       WHEREFORE, Defendants United Debt Settlement d/b/a United Settlement, Gabriel

Gorlik, and Marcel Bluvstein respectfully remove this action from the Justice of the Peace Court,

Precinct 3, Place 1 of Dallas County, Texas to the United States District Court for the Northern

District of Texas, Dallas Division, pursuant to 28 U.S.C. §1331, 1441, and 1446.
   Case 3:21-cv-01874-X-BN Document 1 Filed 08/11/21               Page 3 of 3 PageID 3



                                                Respectfully submitted,
                                                CONÉ PLLC




                                                By:
                                                Misty A. Hataway-Coné
                                                Texas Bar No. 24032277
                                                misty@conepllc.com
                                                1005 Heights Blvd.
                                                Houston, TX 77008
                                                P | (713) 955-2729
                                                F | (806) 243-5753
                                                ATTORNEY FOR DEFENDANTS UNITED
                                                DEBT SETTLEMENT, GABRIEL
                                                GORELIK AND MARCEL BLUVSTEIN


                               CERTIFICATE OF SERVICE

        I certify that on August 11, 2021, a copy of the above and foregoing was served upon all
parties in accordance with the Federal Rules of Civil Procedure in compliance with Texas Rules
of Civil Procedure 21 and 21a.




                                            ______________________________________
                                            Misty A. Hataway-Coné
